IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT
                           _______________

                             No. 98-60693
                           _______________

In the Matter of: CONSTANCE P MERCER

                                   Debtor
--------------------------------------------
AT&T UNIVERSAL CARD SERVICES
                                   Appellant

VERSUS

CONSTANCE P MERCER
                                     Appellee

                             ------------
             Appeal from the United States District Court
               for the Southern District of Mississippi
                             ------------

                  ON PETITION FOR REHEARING EN BANC

         (Opinion April 26, 2000, 5 Cir., 2000, ___ F.3d ___)

                            (July 7, 2000)

Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE,
       EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, and
       DENNIS, Circuit Judges.*

BY THE COURT:

     A member of the Court in active service having requested a

poll on the petition for rehearing en banc and a majority of the

judges in active service having voted in favor of granting a

rehearing en banc,

     IT IS ORDERED that this cause shall be reheard by the court en

banc with oral argument on a date hereafter to be fixed.    The Clerk

will specify a briefing schedule for the filing of supplemental



     *
       Chief Judge King is recused and did not participate in this
matter.
briefs.